Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

 

 

 

by and among

 

EAGLE BULK SHIPPING INC.

 

and

 

THE PARTIES LISTED ON SCHEDULE 1 HERETO

 

 

 

 

 

 

 

 

 

 

Dated as of December 13, 2016

 

 
 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
December 13, 2016, by and among Eagle Bulk Shipping Inc., a corporation
organized under the laws of the Republic of the Marshall Islands (the
“Company”), and the Investors listed on Schedule 1 (each, an “Investor,” and
collectively, the “Investors”).

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, a number of shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), in the amounts listed on
Schedule 1 (the “Securities”), subject to the terms and conditions set forth in
this Agreement; and

 

WHEREAS, in order to permit the issuance of the Securities, the Company deems it
advisable and in its best interests to seek the approval of the holders of its
Common Stock pursuant to Article EIGHTH of the Third Amended and Restated
Articles of Incorporation of the Company (the “Articles of Incorporation”) to
issue the Securities pursuant to this Agreement as required by NASDAQ
Marketplace Rule 5635(d) (such approval, the “Shareholder Approval”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Investors, severally and not
jointly, hereby agree as follows:

 

1.            Definitions. As used in this Agreement, unless the context
otherwise requires, the following terms shall have the respective meanings
specified or referred to in this Section 1:

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control,” when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative to
the foregoing.

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or administrative or regulatory body and
any award in any arbitration proceeding.

 

“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material, to the extent
applicable.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

 
1

--------------------------------------------------------------------------------

 

 

“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous.

 

“Encumbrance” means any lien (statutory or other), encumbrance, claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.

 

“Governmental Body” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority or regulatory
body, self-regulatory organization or any court, tribunal or judicial or
arbitral body.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

“Requirements of Law” means any applicable foreign, federal, state and local
laws, statutes, regulations, rules, codes, ordinances, Court Orders and
requirements enacted, adopted, issued or promulgated by any Governmental Body or
common law or any applicable consent decree or settlement agreement entered into
with any Governmental Body.

 

“SEC Reports” means, collectively, all reports of the Company required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof.
The term “SEC Reports” shall not include the Proxy Statement (as defined
herein).

 

“Subsidiary” means any corporation or other entity in which the Company owns or
controls more than fifty percent (50%) of (i) the equity interests or (ii) the
voting power of the voting equity securities of any such corporation or other
entity.

 

2.            Subscription. Subject to the terms and conditions hereof, each
Investor hereby irrevocably subscribes for the Securities set forth on Schedule
1 for the aggregate purchase price set forth on Schedule 1 (the aggregate
purchase price of such Securities, the “Purchase Price”), which is payable as
described in Section 4. The obligations of each Investor hereunder are several
and not joint. Each Investor acknowledges that the Securities will be subject to
restrictions on transfer as set forth in this Agreement.

 

3.            Acceptance of Subscription and Issuance of Securities. It is
understood and agreed that the Company shall have the sole right, at its
complete discretion, to accept or reject any Investor subscription (each, a
“Subscription” and collectively, the “Subscriptions”), in whole or in part, for
any reason and that the same shall be deemed to be accepted by the Company only
when this Agreement is signed by a duly authorized officer of the Company and
delivered to such Investor. Subscriptions need not be accepted in the order
received, and the Securities may be allocated among subscribers. Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to issue any of the Securities to any Person who is a resident of a jurisdiction
in which the issuance of Securities to such Person would constitute a violation
of the securities, “blue sky” or other similar laws of such jurisdiction
(collectively referred to as the “State Securities Laws”).

 

 
2

--------------------------------------------------------------------------------

 

 

4.            Payment and Settlement.

 

(a)     Signing. On or before 2:00 p.m., New York City time, on December 12,
2016, each Investor shall deliver to the Company a copy of this Agreement
executed by a duly authorized officer of such Investor along with its Investor
Questionnaire contained in Appendix A. The Company shall indicate its acceptance
of such Subscription by providing each Investor with a countersigned copy of
this Agreement on or before 5:00 p.m. New York City time on December 13, 2016
(such date, the “Signing Date”).

 

(b)     Funding. On or prior to 4:00 p.m. New York City time on December 14,
2016 (the “Funding Date”), each Investor shall make payment for its Subscription
to DNB Bank ASA as escrow agent (the “Escrow Agent”), by wire transfer of
immediately available funds or other means approved by the Escrow Agent and the
Company in the amount set forth on Schedule 1 under the column “Aggregate
Purchase Price to be Paid” (such amount, the “Escrowed Funds”), it being
understood that any fees or deductions to any intermediary institutions in
connection with the wiring of funds by any Investor to the Escrow Agent shall be
the responsibility of the Investor such that the Escrow Agent receives funds
from each Investor equal to the amount required to paid by each Investor. Upon
receipt by the Escrow Agent, the Escrowed Funds will be placed in a non-interest
bearing escrow account pursuant to an escrow agreement (the “Escrow Agreement”)
entered into by and among Fearnley Securities, Inc. (“Fearnley”), as
representative of the Investors (solely for purposes of the Escrow Agreement),
the Company and the Escrow Agent, prior to the Funding Date in a form to be
reasonably agreed to by and among Fearnley, the Company and the Escrow Agent.

 

(c)     Closing. Subject to the termination provisions set forth in Section 10,
the closing of the transactions contemplated hereby (the “Closing”) shall occur
on the third business day after the satisfaction or waiver of all of the
conditions to closing set forth in Sections 8 and 9 (other than those conditions
that by their nature are satisfied at the Closing), including the effectiveness
of the Shareholder Approval; or at such other time and date to be agreed between
the Company and the Investors purchasing a majority of the Securities (such date
and time of delivery and payment for the Securities being herein called, the
“Closing Date”).

 

(d)     Settlement. At the Closing, to effect the purchase and sale of the
Securities, (i) the Escrow Agent shall pay to the Company the Escrowed Funds by
wire transfer in immediately available U.S. federal funds to the account
designated by the Company in writing in accordance with the terms of the Escrow
Agreement (such payment to constitute payment in full by each Non-Defaulting
Investor (as defined below) for its Subscription), and (ii) the Company and each
Investor shall deliver all other documents and certificates as required by this
Agreement. After the Closing, the Company shall cause the Company’s transfer
agent to deliver (under the transfer agent’s standard procedures) to each
Non-Defaulting Investor, confirmation of recordation, in book-entry form, of the
Securities with the Company’s transfer agent, such recordation to include a
notation, in the form set forth in Section 7(h), that the Securities were sold
in reliance upon an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”).

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Defaulting Investor. If any Investor defaults in any of its obligations
hereunder or is unable or unwilling to proceed with the Closing of the
transactions under this Agreement, such Investor (a “Defaulting Investor”) shall
notify the Company and each other Investor (each, a “Non-Defaulting Investor”)
within five (5) business days prior to the date of the Special Meeting, the
Non-Defaulting Investors may make arrangements reasonably satisfactory to the
Company for the purchase of the Securities that were to be purchased by the
Defaulting Investor by any of the Non-Defaulting Investors or by any other
Person reasonably acceptable to the Company; provided, that such arrangements
and purchase by any Non-Defaulting Investor or other Person shall in no way
relieve such Defaulting Investor of any liability under this Agreement.
Notwithstanding anything to the contrary herein, the Company may proceed with
the Closing with any Non-Defaulting Investors and/or any other Person that
pursuant to the previous sentence has agreed to purchase the Defaulting
Investor(s) Subscriptions.

 

5.            Representations and Warranties of the Company. As of each of the
Signing Date and the Closing Date, the Company represents and warrants that:

 

(a)     Organization. The Company and each of the Subsidiaries is duly
incorporated or formed and validly existing and in good standing under the law
of its jurisdiction of incorporation or formation. The Company and each of the
Subsidiaries is duly qualified and in good standing as a foreign company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to be so qualified or licensed, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have or reasonably be expected to have a material adverse effect
on the business, properties, financial condition, results of operations, or
prospects of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”).

 

(b)     Authorization. The Company has all requisite power and authority to
execute and deliver this Agreement and, after giving effect to the Shareholder
Approval, to perform its obligations hereunder in accordance with the terms
hereof. The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all necessary corporate action. This Agreement has
been duly executed and delivered by the Company, and this Agreement constitutes
the legal, valid and binding obligation of the Company enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)          No Violation; Consents and Approvals. The execution and delivery by
the Company of this Agreement does not, and the consummation by the Company of
any of the transactions contemplated hereby and compliance by the Company with
the terms, conditions and provisions hereof (including the offer and sale of the
Securities by the Company) will not:

 

(i)     after giving effect to the Shareholder Approval, conflict with, violate,
result (with the giving of notice or passage of time or both) in a breach of the
terms, conditions or provisions of, or constitute a default, an event of default
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under, or result in the creation or imposition of any Encumbrance
upon any of the assets or properties of the Company or any Subsidiary under (A)
the articles of incorporation or certificate of formation or the by-laws or
limited liability company agreement, each as applicable, of the Company or any
Subsidiary, (B) any note, instrument, agreement, contract, mortgage, lease,
license, franchise, guarantee, permit or other authorization, right, restriction
or obligation to which the Company or any Subsidiary is a party or any of their
respective assets or properties is subject or by which the Company or any
Subsidiary is bound, (C) any Court Order to which the Company or any Subsidiary
is a party or any of their respective assets or properties is subject or by
which the Company or any Subsidiary is bound, or (D) any Requirements of Law
applicable to the Company or any Subsidiary or any of their respective assets or
properties; or

 

(ii)     require the approval, consent, authorization or act of, or the making
by the Company or any Subsidiary of any declaration, filing or registration
with, any Person, including under the Securities Act or State Securities Laws,
except for the Shareholder Approval and the filing of the Proxy Statement, the
applicable reporting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the filing of a notice of an exempt offering on
Form D for the transactions contemplated by this Agreement.

 

(d)         Capitalization. As of the Signing Date, the authorized capital stock
of the Company consists of seven hundred and twenty-five million (725,000,000)
shares of stock consisting of seven hundred million (700,000,000) shares of
Common Stock and twenty-five million (25,000,000) shares of preferred stock, par
value US$.01 per share, of which 48,106,827 shares were issued and outstanding
as of October 20, 2016, and all such outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable. After giving effect to the Shareholder Approval, the Securities
will be duly authorized, and when issued in accordance with this Agreement, (i)
will be validly issued, fully paid and non-assessable and will be free and clear
of any Encumbrances (other than, with respect to any Investor, any Encumbrances
created by or through such Investor and restrictions on transfer imposed by the
Securities Act, and applicable State Securities Laws) and each Investor will
have good title thereto and (ii) will not have been issued in violation of any
preemptive or subscription rights and, except for the anti-dilution provisions
in the Company’s outstanding warrants and equity awards issued or to be issued
under the Company’s 2014 Equity Incentive Plan and 2016 Equity Incentive Plan,
will not result in the anti-dilution provisions of any security of the Company
becoming applicable.

 

 
5

--------------------------------------------------------------------------------

 

 

(e)          Compliance with Laws.

 

(i)     The Company and each of the Subsidiaries is in compliance with all laws
and regulatory requirements to which it is subject, including U.S. sanctions
laws and the Foreign Corrupt Practices Act, 15 U.S.C. §78 et seq., as it may be
amended from time to time, except for such non-compliance that (A) could not
reasonably be expected to have a Material Adverse Effect or (B) occurs as a
direct result of any proceedings or investigations directly with respect to the
matters described under the section “Legal Proceedings” under Note 6 to the
Company’s unaudited consolidated financial statements included in the Company’s
Quarterly Report on Form 10-Q, filed with the SEC for the period ended September
30, 2016.

 

(ii)     The Company shall not directly or, to the best of the Company’s
knowledge (after due and careful inquiry) indirectly, use the proceeds of the
sale of the Securities to be issued pursuant to this Agreement, or lend,
contribute or otherwise make available such proceeds directly or, to the best of
the Company’s knowledge (after due and careful inquiry) indirectly, to any
subsidiary, joint venture partner or other person in any manner or for any
purpose prohibited by U.S. economic or trade sanctions.

 

(f)         Private Offering. No form of general solicitation or general
advertising was used by the Company, or to the knowledge of the Company, its
authorized representatives, in connection with the offer or sale of the
Securities to be issued under this Agreement. Assuming the accuracy of the
representations and warranties of the Investors contained in Section 6, the
issuance and sale of the Securities pursuant to this Agreement is exempt from
the registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption. The Company agrees that neither it, nor, anyone authorized to
act on its behalf, shall offer to sell the Securities to be issued under this
Agreement or any other securities of the Company so as to require the
registration of the Securities being offered hereby pursuant to the provisions
of the Securities Act or any State Securities Laws or “blue sky” laws, unless
the offer and sale of the Securities to be issued under this Agreement or such
other securities is so registered. Neither the Company nor to its knowledge any
Affiliate of the Company, directly or indirectly through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of
any security that is or will be integrated with the sale of the Securities in a
manner that would require registration of the Securities under the Securities
Act.

 

(g)         No Restrictions on Common Stock. Except as expressly set forth in
SEC Reports, (i) no Person has the right, contractual or otherwise, to cause the
Company to issue or sell to it any shares of Common Stock or shares of any other
capital stock or other equity interests of the Company and (ii) no Person has
any purchase option, call option, preemptive rights, resale rights, subscription
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company.

 

 
6

--------------------------------------------------------------------------------

 

 

(h)     No Manipulation. The Company has not taken and will not, in violation of
applicable law, take any action designed to or that might reasonably be expected
to cause or result in stabilization or manipulation of the price of its stock to
facilitate the sale or resale of the Securities.

 

(i)     Independent Auditors. Each of (i) Deloitte & Touche LLP, whose audit
report on the consolidated financial statements of the Company as of and for the
year ended December 31, 2015 is included in the applicable SEC Report, and (ii)
PricewaterhouseCoopers LLP, whose audit report on the consolidated financial
statements of the Company as of December 31, 2014 and 2013 and for the periods
from October 16, 2014 to December 31, 2014, and January 1, 2014 to October 15,
2014 and for the year ended December 31, 2013, is included in the applicable SEC
Reports, is an independent registered public accountant as required by the
Securities Act and by the rules of the Public Company Accounting Oversight
Board.

 

(j)     Disclosure. The Company is in compliance with its reporting requirements
under Section 13 of the Exchange Act. The SEC Reports, when filed with the SEC
(or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent SEC Report),
conformed in all material respects to the requirements of the Exchange Act or
the Securities Act, as the case may be, and did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. There are no
unresolved comment letters from the SEC in respect of any SEC Report. Except
with respect to the material terms and conditions of the transactions
contemplated hereby, and the anticipated use of proceeds from the sale of the
Securities, which shall be publicly disclosed by the Company pursuant to the
Exchange Act, the Company confirms that neither it nor any person acting on its
behalf has provided any Investor with any other information that the Company
believes constitutes material, non-public information. The Company understands
that the Investors will rely on the foregoing representations in effecting
transactions in the securities of the Company.

 

(k)     Financial Statements. The historical audited consolidated financial
statements included in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2015 (the “Audited Financial Statements”) and the
historical unaudited consolidated financial statements included in the Company’s
Quarterly Reports on Form 10-Q for the periods ended March 31, 2016, June 30,
2016, and September 30, 2016 (collectively, the “Interim Financial Statements”
and, together with the Audited Financial Statements, the “Financial
Statements”), present fairly in all material respects the financial position of
the Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in all material respects in conformity with the
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis for the periods shown (except as otherwise noted in the
Financial Statements, including changes resulting from the Company’s adoption of
“fresh-start” accounting principles effective as of October 16, 2014, and except
in the case of the Interim Financial Statements, as permitted for Quarterly
Reports on Form 10-Q, and that such Interim Financial Statements are subject to
normal recurring year-end adjustments in the ordinary course of business).

 

 
7

--------------------------------------------------------------------------------

 

 

(l)     Investment Company; Passive Foreign Investment Company. The Company is
not and, after giving effect to the offer and sale of the Securities will not be
an “investment company,” required to register under the Investment Company Act
of 1940, as amended. The Company does not believe that it is a “passive foreign
investment company” as such term is defined in the Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated thereunder
(the “Code”).

 

(m)     Title to Real and Personal Property. The Company and each of the
Subsidiaries has, and with such exceptions as are described in the SEC Reports
or are not material and do not interfere with the intended use to be made of
such property by the Company and its Subsidiaries, (i) in the case of owned real
property, good and marketable fee title to and (ii) in the case of owned
personal property, good and valid title to, or, in the case of leased real or
personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its properties and assets, tangible and intangible, of any nature
whatsoever, and (iii) and in the case of all such property that constitutes
collateral under the secured loan agreements of Eagle Shipping LLC, as borrower,
free and clear in each case of all Security Interests (as defined in the secured
loan agreements) or claims, except for Permitted Security Interests (as defined
in the secured loan agreements).

 

(n)     No Labor Disputes; ERISA. To the Company’s knowledge, neither the
Company nor any of its Subsidiaries is currently engaged in any unfair labor
practice under the National Labor Relations Act. Except for matters which would
not, individually or in the aggregate, have a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding is
currently pending (or to the Company’s knowledge, threatened) that arises out of
or under any collective bargaining agreements the Company has with its
employees, (B) no strike, labor dispute, material work slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of its Subsidiaries, and (ii) to
the Company’s knowledge, (A) no material union organizing activities are
currently taking place concerning the employees of the Company or any of its
Subsidiaries, (B) there is no current material violation of any applicable
federal, state, local or foreign law relating to the Company’s employment
practices, including laws relating to collective bargaining, disability
discrimination and reasonable accommodations, immigration, health and safety,
discrimination in the hiring, promotion or pay of employees, workers
compensation and the collection and payment of withholding and/or payroll taxes
and similar taxes, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974, as amended, or the rules and
regulations promulgated thereunder (“ERISA”) concerning the employees of the
Company or any of its Subsidiaries and (C) the Company and its Subsidiaries are
in compliance in all material respects with obligations of the Company and its
Subsidiaries, as applicable, under any employment agreement, severance agreement
or similar written employment-related agreement that is currently in effect.
Except for matters which would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, (A) no material
liability under Title IV of ERISA or Section 412 of the Code has been incurred
during the past six years by the Company or any of its Subsidiaries with respect
to any ongoing, frozen or terminated defined benefit pension plan maintained by
the Company, its Subsidiaries or any ERISA Affiliate, (B) no material liability
with respect to any withdrawal from any “multiemployer plan” within the meaning
of Section 3(37) of ERISA has been or is expected to be incurred by the Company
or any its Subsidiaries or any ERISA Affiliate, and (C) the Company and its
Subsidiaries have complied, in all material respects, with the terms of each
“employee benefit plan” within the meaning of Section 3(3) of ERISA that the
Company or its Subsidiaries sponsors or maintains and the requirements under
ERISA applicable to each such employee benefit plan.

 

 
8

--------------------------------------------------------------------------------

 

 

(o)     Compliance with Environmental Laws. Except to the extent the failure to
comply with the following could not reasonably be expected to have a Material
Adverse Effect, (i) the operations of the Company and its Subsidiaries comply
with all applicable Environmental Laws, all necessary Environmental Permits have
been obtained and are in effect for the operations and properties of each of the
Company and its Subsidiaries and each of the Company and its Subsidiaries is in
compliance in all material respects and (ii) neither the Company nor any of its
Subsidiaries has received any notice in writing by any Person that it or any of
its Subsidiaries or Affiliates is potentially liable for the remedial or other
costs with respect to treatment, storage, disposal, release, arrangement for
disposal or transportation of any Environmentally Sensitive Material, except for
costs incurred in the ordinary course of business with respect to treatment,
storage, disposal or transportation of such Environmentally Sensitive Material.

 

(p)     Taxes. All income and other material tax returns required to be filed by
the Company or any of its Subsidiaries have been timely filed, all such tax
returns are complete and correct in all material respects, and all taxes and
other material assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities, have been timely
paid, other than those being contested in good faith and for which adequate
reserves have been provided. To the Company’s knowledge, (i) there are no
pledges, liens, charges, mortgages, encumbrances or security interests of any
kind or nature whatsoever with respect to taxes upon any of the assets or
properties of either the Company or its Subsidiaries other than with respect to
taxes not yet due and payable and (ii) no material deficiencies for any taxes
have been proposed or assessed in writing against or with respect to any taxes
due by or tax returns of the Company or any of its Subsidiaries, and there is no
outstanding audit, assessment, dispute or claim concerning any material tax
liability of the Company or any of its Subsidiaries.

 

 
9

--------------------------------------------------------------------------------

 

 

(q)     Insurance. The Company and its Subsidiaries maintain for its or their
benefit, insurance or a membership in a mutual protection and indemnity
association covering its properties, operations, personnel and businesses in
such amounts, and of the type, as deemed adequate by the Company; such insurance
or membership insures or will insure against such losses and risks to an extent
which is adequate in accordance with customary industry practice to protect the
vessels owned by the Company (each, a Vessel” and collectively, the “Vessels”)
and, in the case of insurance or a membership maintained by or for the benefit
of the Company and its Subsidiaries, their businesses; any such insurance or
membership maintained by or for the benefit of the Company and its Subsidiaries
is and will be fully in force; there are no material claims by the Company or
any subsidiary under any insurance policy or instrument as to which any
insurance company or mutual protection and indemnity association is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of its Subsidiaries is currently required to make any material payment,
or is aware of any facts that would require the Company or any subsidiary to
make any material payment, in respect of a call by, or a contribution to, any
mutual protection and indemnity association; and neither the Company nor any
subsidiary has reason to believe that it will not be able to renew or cause to
be renewed for its benefit any such insurance or membership in a mutual
protection and indemnity association as and when such insurance or membership
expires or is terminated.

 

(r)     Absence of Changes. Since September 30, 2016, (the “Reference Date”),
except for such matters which would not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect, (i) there has not
been a partial loss or total loss of the Vessels, whether actual or
constructive, that is not otherwise covered by insurance, (ii) no Vessel has
been arrested or requisitioned for title or hire and (iii) neither the Company
nor any of its Subsidiaries has sustained any loss or interference with its
respective business from fire, explosion, flood or other calamity, whether or
not covered by insurance, or from any labor dispute or court or governmental
action, order or decree. The Company and its Subsidiaries have conducted their
business in the ordinary course consistent with past practice in all material
respects. Without limiting the generality of the foregoing, since the Reference
Date, none of the Company and its Subsidiaries has (except as disclosed in the
SEC Reports): (i) amended its articles of incorporation, by-laws or other
organizational documents; (ii) adopted a plan or agreement of liquidation,
dissolution, restructuring, merger, consolidation, recapitalization or other
reorganization; (iii) issued any note, bond or other debt security or right to
acquire any debt security, incurred or guaranteed any indebtedness or entered
into any “keep well” or other agreement to maintain the financial condition of
another person or other arrangement having the economic effect of actions any of
the foregoing; (iv) entered into or consummated any transaction involving the
acquisition (including, by merger, consolidation or acquisition of the business,
stock or assets or other business combination) of any Person (other than in the
ordinary course of business or any transaction among the Subsidiaries of the
Company); (v) changed any of its material accounting policies or practices,
except as required as a result of a change in GAAP; or (vi) agreed or committed
to do any of the foregoing.

 

 
10

--------------------------------------------------------------------------------

 

 

(s)     No Undisclosed Liabilities. The Company and its Subsidiaries do not have
any obligation or liability (“Liabilities”) required by GAAP to be recognized on
a condensed consolidated statement of financial position of the Company, except
(i) as reflected, reserved or disclosed in the Interim Financial Statements (or
the notes thereto) included in the SEC Report as of and for the period ended
September 30, 2016, (ii) as incurred since the Reference Date in the ordinary
course of business or as have been otherwise disclosed in the SEC Reports, (iii)
as have been discharged or paid in full in the ordinary course of business since
the Reference Date, (iv) as incurred in connection with the transactions
contemplated by this Agreement, (v) that are obligations to perform pursuant to
the terms of any of material contracts and (vi) as would not constitute a
Material Adverse Effect.

 

(t)     Accounting Controls. Other than as disclosed in the SEC Reports, each of
the Company and its Subsidiaries maintains a system of internal accounting
controls to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(u)     Disclosure Controls. Other than as disclosed in the SEC Reports, (a) the
Company has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act); (b) such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
such disclosure controls and procedures are effective to perform the functions
for which they were established; and (c) the Company’s auditors and the Board
have been advised of: (i) any significant deficiencies and material weaknesses
in the design or operation of internal controls which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial data and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls. As of the date hereof, the Company has no knowledge of any reason that
its outside auditors and its Chief Executive Officer and Chief Financial Officer
shall not be able to give the certifications and attestations required pursuant
to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due. To date, the
Company’s auditors have not identified any material weaknesses in internal
controls, and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no changes in internal controls or in
other factors within control of the Company that have materially affected, or
are reasonably likely to materially affect, the Company’s internal controls. The
Company, its Subsidiaries and their respective officers and directors, in their
capacities as such, are in compliance in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder that are applicable to the Company, its Subsidiaries or
such officers and directors, including Section 402 related to loans and Sections
302 and 906 related to certifications.

 

 
11

--------------------------------------------------------------------------------

 

 

(v)    Contracts. None of the contracts or agreements (which, for the avoidance
of doubt, do not include any filings under Item 601(b)(3) of Regulation S-K
under the Securities Act) filed as an exhibit to the Company’s Annual Report on
Form 10-K, as amended, for the fiscal year ended December 31, 2015, or any
Quarterly Report on Form 10-Q or Current Report on Form 8-K subsequent thereto,
have been terminated, materially amended, modified, supplemented or waived,
except as disclosed in the SEC Reports or except as are required to be filed
under Item 601 of Regulation S-K under the Securities Act and have terminated in
accordance with their terms; neither the Company nor any Subsidiary has sent or
received any communication regarding the termination, amendment, modification,
supplementation or waiver of, or an intention to terminate, materially amend,
modify, supplement or waive, or not to consummate any transaction contemplated
by, any such contract or agreement; and no such termination, amendment,
modification, supplementation or waiver, or intention to terminate, amend,
modify, supplement or waive, or not to consummate any transaction contemplated
by, any such contract or agreement has been threatened by the Company or any
Subsidiary or, to the Company’s knowledge, any other party to any such contract
or agreement.

 

(w)     No Restrictions on Subsidiaries. No Subsidiary is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such Subsidiary’s capital stock, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company, except as described in the SEC Reports; all
dividends and other distributions declared and payable on the shares of Common
Stock of the Company and on the capital stock of each Subsidiary may under the
current laws and regulations of the Marshall Islands be paid in United States
dollars and freely transferred out of the Marshall Islands; and all such
dividends and other distributions are not subject to withholding or other taxes
under the current laws and regulations of the Marshall Islands and are otherwise
free and clear of any withholding or other tax and may be declared and paid
without the necessity of obtaining any consents, approvals, authorizations,
orders, licenses, registrations, clearances and qualifications of or with any
court or governmental agency or body or any stock exchange authorities in the
Marshall Islands.

 

(x)     Company Acknowledgement of Investor Representation. The Company
acknowledges and agrees that no Investor makes, nor has any Investor made, any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Sections 6 and 7 and in the
Investor Questionnaire.

 

 
12

--------------------------------------------------------------------------------

 

 

6.            Representations and Warranties of the Investors. As an inducement
to the Company to enter into this Agreement and to consummate the transactions
contemplated hereby, each Investor, severally and not jointly, represents and
warrants, as of each of the Signing Date and the Closing Date, as follows:

 

(a)     Organization. Such Investor is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is organized.

 

(b)     Authorization. Such Investor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder in accordance
with the terms hereof. This Agreement has been, and at or prior to the Closing
will have been, duly executed and delivered by such Investor, and constitutes
the legal, valid and binding obligation of such Investor, enforceable against
such Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

(c)     No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign government or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization, or other non-governmental regulatory authority (including any
national securities exchange), is required in connection with the execution,
delivery and performance of this Agreement by such Investor or the consummation
by such Investor of the transactions contemplated hereby, except for such
approvals, authorizations, consents, orders or filings that have been obtained
or made and are in full force and effect.

 

(d)     No Violation. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not conflict
with, result in any breach or violation of or constitute a default under (or
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under or give the holder of
any indebtedness (or a Person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a part of such
indebtedness under) (or result in the termination of, or in the creation or
imposition of a lien, charge or Encumbrance on any property or assets of such
Investor pursuant to) (i) the organizational or other governing documents of
such Investor, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which such Investor is a party or by which such
Investor or any of its properties may be bound or affected, (iii) any federal,
state, local or foreign law, regulation or rule, (iv) any rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including any national securities exchange) or (v) any Court Order applicable
to such Investor or any of its properties, except in the case of the foregoing
clauses (ii), (iii), (iv) and (v) as would not individually or in the aggregate,
materially and adversely affect such Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
herein on a timely basis.

 

 
13

--------------------------------------------------------------------------------

 

 

(e)         Financial Capability. The Investor has available funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement and has deposited such funds with the Escrow Agent by the Funding Date
pursuant to the terms of this Agreement.

 

(f)          Accredited Investor and Qualified Institutional Buyer.

 

(i)     Such Investor is acquiring the Securities to be issued under this
Agreement to such Investor for its own account, not as nominee or agent, with
the present intention of holding such securities for purposes of investment, and
not with the view to the public resale or distribution of any part thereof, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the U.S. federal
securities laws or any applicable State Securities Laws or “blue sky” laws. Such
Investor is purchasing and holding any purchased Securities for its own account
and is not party to any co-investment, joint venture, partnership or other
understandings or arrangements with any other party relating to the Securities
or any other transactions contemplated hereunder.

 

(ii)     Such Investor is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
or, in the case of an Investor that is a non-U.S. Investor, is an entity acting
on its own account that in the aggregate owns and invests on a discretionary
basis at least $100 million of securities of issuers that are not affiliated
with such Investor.

 

(iii)     Such Investor acknowledges that it has completed the Investor
Questionnaire contained in Appendix A and that the information contained therein
is complete and accurate as of the date thereof and is hereby affirmed as of
each of the Signing Date and the Closing Date. Any information that has been
furnished or that will be furnished by such Investor to evidence its status as
an accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission.

 

(iv)      Such Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment, and understands that it may be required to
bear the risks thereof. Such Investor has previously invested in securities
similar to the Securities and fully understands the limitations on transfer and
restrictions on sales of the Securities. Such Investor represents that it is
able to bear the economic risk of its investment in the Securities and is able
to afford the complete loss of any such investment.

 

 
14

--------------------------------------------------------------------------------

 

 

(v)     Such Investor has conducted its own independent evaluation, made its own
analysis and consulted with advisors as it has deemed necessary, prudent, or
advisable in order for such Investor to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement.

 

(vi)     Such Investor is familiar with the business and financial condition and
operations of the Company. Such Investor has adequate information concerning the
Company and the Securities to enable it to evaluate the transactions
contemplated by this Agreement and to make an informed investment decision
concerning the Securities, and such Investor has had the opportunity to discuss
such information with a representative of the Company and to obtain and review
information reasonably requested by such Investor.

 

(vii)     Such Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or, to such Investor’s
knowledge, any other general solicitation or general advertisement. Neither such
Investor nor its Affiliates or any person acting on its or any of their behalf
has engaged, or will engage, in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering of the Securities.

 

(g)          Additional Investor Status.

 

(i)     Such Investor, other than any Non-EEA Investor, is (a) a “qualified
investor” as such term is defined in Article 2(1)(e) of Directive 2003/71/EC
(and amendments thereto, including Directive 2010/73/EU) (the “Prospectus
Directive”); or (b) investing on its own account, and not on behalf of any other
person. A “Non-EEA Investor” means an Investor who is located in a country that
is not a European Economic Area country.

 

(ii)     Any such Investor is a person that: (i) has professional experience in
matters relating to investments falling within Article 19(5) of the Financial
Services and Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the
“Financial Promotion Order”); (ii) falls within Article 49(2)(a) to (d) (“high
net worth companies, unincorporated associations, etc.”) of the Financial
Promotion Order; (iii) is outside the United Kingdom; or (iv) is a person to
which an invitation or inducement to engage in investment activity (within the
meaning of section 21 of the Financial Services and Markets Act 2000) in
connection with the investment may otherwise lawfully be communicated or caused
to be communicated.

 

(h)         No Broker’s Fees. No brokerage or finder’s fees or commissions are
or will be payable by such Investor or any of its Affiliates or subsidiaries (if
applicable) to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the issuance of
the Securities, and such Investor has not taken any action that could cause the
Company to be liable for any such fees or commissions. The Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

 
15

--------------------------------------------------------------------------------

 

 

(i)     Compliance with Law. Such Investor will comply with all applicable laws
and regulations in effect in any jurisdiction in which such Investor purchases
or sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which such Investor is subject or in which the Investor makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

(j)     Advisors. Such Investor acknowledges that, prior to entering into this
Agreement, it was advised by Persons deemed appropriate by the Investor
concerning this Agreement and the transactions contemplated hereunder and
conducted its own due diligence investigation and made its own investment
decision with respect to this Agreement, the transactions contemplated hereunder
and the purchase of the Securities. Such Investor understands that Fearnley has
acted solely as the agent of the Company in this private placement of the
Securities and that Fearnley makes no representation or warranty with regard to
the merits of the transactions contemplated by this Agreement or as to the
accuracy of any information the Investor may have received in connection
therewith, including any materials prepared by Fearnley in reliance on the
Company’s publicly available information. Such Investor acknowledges that it has
not relied on any information or advice furnished to it by or on behalf of
Fearnley.

 

(k)     Arm’s Length Transaction. Such Investor is acting solely in the capacity
of an arm’s length contractual counterparty to the Company with respect to the
transactions contemplated hereby. Additionally, without derogating from or
limiting the representations and warranties of the Company, the Investor (A) is
not relying on the Company for any legal, tax, investment, accounting or
regulatory advice; (B) has consulted with its own advisors concerning such
matters; and (C) shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby.

 

(l)     No Further Reliance. Such Investor acknowledges that it is not relying
upon any representation or warranty made by the Company that is not set forth in
this Agreement. Such Investor confirms that the Company has not (i) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (ii) made any representation to such Investor
regarding the legality of an investment in the Securities under applicable legal
investment or similar laws or regulations. Such Investor confirms that (i) it
has conducted a review and analysis of the business, assets, condition,
operations and prospects of the Company and its Subsidiaries, and the terms of
the Securities, and has access to such financial and other information regarding
the Company, in each case that such Investor considers sufficient for purposes
of the purchase of the Securities; (ii) at a reasonable time prior to its
purchase of the Securities, it had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and to obtain additional information necessary to verify any
information furnished to such Investor or to which such Investor had access; and
(iii) it has not received any offering memorandum or offering document in
connection with the offering of the Securities. Such Investor further confirms
that it is not relying on any communication (written or oral) of Fearnley, the
Company or any of its Affiliates, as investment advice or as a recommendation to
purchase the Securities. It is understood that information and explanations
related to the terms and conditions of the Securities provided by Fearnley, the
Company or any of its Affiliates shall not be considered investment advice or a
recommendation to purchase the Securities, and that none of Fearnley, the
Company or any of its Affiliates is acting or has acted as an advisor to such
Investor in deciding to invest in the Securities. Such Investor acknowledges
that none of Fearnley, the Company or any of its Affiliates has made any
representation regarding the proper characterization of the Securities for
purposes of determining such Investor authority to invest in the Securities.
Such Investor acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to the
Signing Date.

 

 
16

--------------------------------------------------------------------------------

 

 

(m)         Private Placement. Such Investor understands and acknowledges that:

 

(i)     The Securities that it is acquiring under this Agreement are being sold
pursuant to an exemption from registration under the Securities Act, including
Regulation D promulgated thereunder. The Company may require additional
representations from certain Investors in respect of matters under Rule 506(d)
of the Securities Act, and such Investor shall provide the requested information
to the Company on a timely basis so that the Company may comply with the
requirements thereunder.

 

(ii)     Its representations and warranties contained herein are being relied
upon by the Company as a basis for such exemption under the Securities Act and
under the securities laws of various other foreign and domestic jurisdictions.
Such Investor further understands that, unless it notifies the Company in
writing to the contrary at or before the Signing Date or the Closing Date, as
the case may be, each of such Investor’s representations and warranties
contained in this Agreement will be deemed to have been automatically (and
without any further action of the Investor) reaffirmed and confirmed as of the
Signing Date or the Closing Date, as applicable, taking into account all
information received by the Investor.

 

(iii)     No U.S. state or federal agency or any other securities regulator of
any state or country has passed upon the merits or risks of an investment in the
Securities or made any finding or determination as to the fairness of the terms
of the offering of the Securities or any recommendation or endorsement thereof.

 

(iv)     The Securities are “restricted securities” under applicable federal
securities laws and that the Securities Act and the rules of the SEC provide in
substance that the Investor may dispose of the Securities only pursuant to an
effective registration statement under the Securities Act or an exemption
therefrom, and the Investor understands that the Company has no obligation,
other than as disclosed in the SEC Reports, or intention to register any of the
Securities, or, other than as contemplated herein, to take action so as to
permit sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the Investor understands that under the SEC’s rules, the Investor
may dispose of the Securities principally only in “private placements” that are
exempt from registration under the Securities Act, in which event the transferee
will acquire “restricted securities” subject to the same limitations as in the
hands of the Investor. Consequently, the Investor understands that the Investor
must bear the economic risks of the investment in the Securities for an
indefinite period of time. The Investor will not sell, assign, pledge, give,
transfer or otherwise dispose of the Securities or any interest therein, or make
any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Securities under the Securities Act and all applicable State
Securities Laws, or in a transaction which is exempt from the registration
provisions of the Securities Act and all applicable State Securities Laws. Such
Investor understands that that the recordation of the Securities in book-entry
form will include a legend substantially in the form indicated in Section 7
(which such Investor has read and understands), and that the Company and its
Affiliates shall not be required to give effect to any purported transfer of
such Securities except upon compliance with the foregoing restrictions.

 

 
17

--------------------------------------------------------------------------------

 

 

(n)     No ERISA Plans.  Either (a) such Investor is not purchasing or holding
Securities (or any interest in Securities) with the assets of (i) an employee
benefit plan that is subject to Title I of ERISA, (ii) a plan, individual
retirement account or other arrangement that is subject to Section 4975 of the
Code, (iii) an entity whose underlying assets are considered to include “plan
assets” of any of the foregoing by reason of such plan’s, account’s or
arrangement’s investment in such entity, or (iv) a governmental, church,
non-U.S. or other plan that is subject to any similar laws; or (b) the purchase
and holding of such Securities by such Investors, throughout the period that it
holds such Securities, and the disposition of such Securities or an interest
therein will not constitute (x) a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, (y) a breach of fiduciary duty
under ERISA or (z) a similar violation under any applicable similar laws.

 

7.           Additional Agreements.

 

(a)     Conduct Prior to Closing. From and after the Signing Date until the
earlier of the Closing Date and the date on which this Agreement is terminated,
the Company covenants and agrees as to itself and its Subsidiaries not to take
any action that is intended or would reasonably be expected to result in any
condition in Sections 8 and 9 not being satisfied. Each Investor hereby
covenants and agrees to notify the Company upon the occurrence of any event
prior to the Closing Date which would cause any representation, warranty, or
covenant of the Investors contained in this Agreement to be false or incorrect.

 

(b)     NASDAQ Listing. The Company shall as promptly as practicable after the
Signing Date (and prior to the Closing Date) apply to cause the Securities to be
issued on the Closing Date to be approved for listing on the NASDAQ Global
Select Market, subject to official notice of issuance.

 

 
18

--------------------------------------------------------------------------------

 

 

(c)     Proxy Statement; Shareholders’ Meeting; Voting Agreement. (A) The
Company agrees (i) to promptly prepare a proxy statement (the “Proxy Statement”)
to be sent to the Company’s shareholders in connection with a special meeting of
holders of the Company’s Common Stock (the “Special Meeting”), to be held for
the purpose of seeking the Shareholder Approval described herein and for such
other purposes within the sole discretion of the Company, (ii) to call and hold
the Special Meeting no later than the date that is 60 days after the Signing
Date, in compliance with applicable law, the Articles of Incorporation, the
Company’s by-laws and the NASDAQ Marketplace Rules, provided that if the Company
receives notification from the U.S. Securities and Exchange Commission that it
will review the Proxy Statement, such date shall be automatically extended by an
additional 45 days without the requirement of any action by the Company or the
Investors, and provided further that any additional extension of this period
under this Section 7(c)(ii) shall require the approval of the Investors
purchasing a majority of the Securities and (iii) to use its reasonable best
efforts to obtain the Shareholder Approval at the Special Meeting. (B) Each
Investor hereby severally agrees with the Company that it shall, and shall cause
its Affiliates (including by proxy, if applicable), to vote all shares of Common
Stock held by it or its Affiliates and eligible to be voted in accordance with
applicable law and the NASDAQ Marketplace Rules in favor of the proposals
contemplated by the Shareholder Approval at the Special Meeting. From the
Signing Date through the completion of the Special Meeting (or an adjournment
thereof), each Investor severally agrees that it shall not, and shall cause each
of its Affiliates not to, transfer, sell, gift, pledge or otherwise dispose of
its respective shares of Common Stock unless the transferee of such shares of
Common Stock agrees in writing prior to any transfer, sale, gift, pledge or
other disposition to vote in favor of the proposal contemplated by the
Shareholder Approval. Any attempt to transfer shares of Common Stock that does
not comply with the provisions of the immediately preceding sentence shall be
null and void ab initio.

 

(d)     Investor Information. Each Investor shall promptly provide the Company
such information as the Company may reasonably request in connection with the
preparation, filing and distribution of the Proxy Statement. Until the
completion of the Special Meeting, each Investor shall promptly correct any
information supplied by it for inclusion, or incorporation by reference, in the
Proxy Statement if, and to the extent, any such previously provided information
shall, at that time, include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

 

(e)     Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities for acquisition of dry bulk tonnage and general
corporate purposes.

 

(f)     Existence and Compliance. The Company and each Subsidiary will maintain
their respective existence, good standing and qualification to do business where
required and comply with all agreements, instruments, judgments, laws,
regulations and governmental requirements, applicable to them or to any of their
respective properties, business operations and transactions, except for such
non-compliance with this Section 7 that could not reasonably be expected to have
a Material Adverse Effect, and provided that nothing in this Section 7 shall
prevent the merger of a Subsidiary into the Company or another Subsidiary.

 

 
19

--------------------------------------------------------------------------------

 

 

(g)     Short Selling Acknowledgement and Agreement. Each Investor understands
and acknowledges, severally and not jointly with any other Investor, that the
SEC currently takes the position that coverage of Short Sales of securities
“against the box” prior to the effective date of a registration statement is a
violation of Section 5 of the Securities Act and of Securities Act Compliance
Disclosure Interpretation 239.10. Each Investor agrees, severally and not
jointly that it will abide by such interpretation and will not engage in any
Short Sales that result in the disposition of the Securities acquired hereunder
by such Investor until such time as a resale registration statement is declared
or deemed effective by the SEC or such Securities are no longer subject to any
restrictions on resale. “Short Sales” means all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

(h)     Legend. The book-entry account maintained by the transfer agent
evidencing ownership of the Securities sold pursuant to this Agreement will bear
the following restrictive legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE SECURITIES ACT,
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), OR ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.”

 

(i)     Side Letters. The Company shall be entitled to enter into side letters
or side arrangements in relation to an Investor’s investment in the Company
contemplated by this Agreement (collectively, the “Side Letters”). Any Side
Letters entered into with any Investor shall be disclosed to all Investors. If
the Company enters into any Side Letter with an Investor, subject to the proviso
in the next sentence, each Investor may elect to receive the rights and benefits
granted under such Side Letter entered into before, on or after the date hereof
that has the effect of establishing rights or otherwise benefiting the Investor
that is a party thereto in a manner more favorable in any respect than the
rights and benefits established in favor of such Investor by this Agreement or
any Side Letter. Such election shall be made by the Investor by written notice
to the Company within thirty (30) calendar days following the receipt of a copy
of such Side Letter. Notwithstanding anything to the contrary contained herein,
this Section shall not apply to provisions in any Side Letter dealing with the
specific legal, tax or regulatory status of any Investor unless such specific
legal, tax or regulatory status also applies to the Investor electing for such
provision.

 

 
20

--------------------------------------------------------------------------------

 

 

8.           Conditions to Obligations of the Company. The obligations of the
Company to sell and issue the Securities being sold and issued by it to any
Investor on the Closing Date is subject to the fulfillment on or before the
Closing Date of the following conditions, any of which may be waived (in whole
or in part) by the Company in its sole discretion:

 

(a)     Shareholder Approval. Prior to the Closing Date, the Shareholder
Approval shall have been obtained.

 

(b)     No Injunction. As of the Signing Date and the Closing Date, no
Governmental Body nor any other Person shall have issued an order, injunction,
judgment, decree, ruling or assessment which shall then be in effect restraining
or prohibiting the completion of the transactions contemplated by this
Agreement, nor to the Company’s knowledge, shall any such order, injunction,
judgment, decree, ruling or assessment be threatened or pending.

 

(c)     Securities Law Compliance. The offer and sale of the Securities to the
Investors pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

 

(d)     Purchase Price Paid. Such Investor shall have paid the Purchase Price to
the Escrow Agent in the amount set forth on Schedule 1 by the Funding Date
pursuant to the requirements of this Agreement and the Company shall have
received the Purchase Price from the Escrow Agent.

 

(e)      Covenants and Agreements. Such Investor shall have performed and
complied with the covenants and agreements required to be performed or complied
with by such Investor hereunder on or prior to the Closing Date.

 

(f)     Representations and Warranties. The representations and the warranties
of such Investor contained in this Agreement shall be true and correct as of the
Signing Date and the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date.

 

9.           Conditions to Obligations of the Investors. The obligation of each
Investor to pay the Company the Purchase Price (and cause the Escrow Agent to
release to the Company the Purchase Price) in respect of the Securities to be
issued under this Agreement to such Investor in accordance with Schedule 1 is
subject to the fulfillment to the reasonable satisfaction of, or, to the extent
permitted by law, waiver by, such Investor prior to the Signing Date or the
Closing Date, as the case may be, each of the following conditions:

 

(a)     Shareholder Approval. Prior to the Closing Date, the Shareholder
Approval shall have been obtained.

 

 
21 

--------------------------------------------------------------------------------

 

 

(b)     Covenants and Agreements. The Company shall have performed and complied
in all material respects with the covenants and agreements required to be
performed or complied with by it hereunder on or prior to the Signing Date or
the Closing Date, as applicable.

 

(c)     Legal Opinions. On the Closing Date, the Investors shall have received
an opinion from Akin Gump Strauss Hauer & Feld LLP substantially in the form of
Schedule 2 and an opinion from Seward & Kissel LLP substantially in the form of
Schedule 3.

 

(d)     Officer’s Certificate. The Investors shall have received a certificate,
signed by an authorized officer of the Company, certifying to the applicable
matters set forth in this Section 9, in a form a substance reasonably
satisfactory to the Investors.

 

(e)     Secretary’s Certificate. The Investors shall have received a customary
secretary’s certificate certifying as to (i) the Articles of Incorporation and
by-laws, (ii) board resolutions authorizing this Agreement and the documents and
transactions contemplated hereby, including the issuance and sale of the
Securities to the Investors, and (iii) its incumbent officers authorized to
execute such documents to which the Company is a party, setting forth the name
and title bearing the signatures of such officers.

 

(f)     No Injunction. No Governmental Body or any other Person shall have
issued an order, injunction, judgment, decree, ruling or assessment which shall
then be in effect restraining or prohibiting the completion of the transactions
contemplated by this Agreement, nor to the Company’s knowledge, shall any such
order, injunction, judgment, decree, ruling or assessment be threatened or
pending.

 

(g)     No Delisting Notice. Other than as disclosed in the SEC Reports, no
additional notice of delisting from The NASDAQ Stock Market LLC shall have been
received by the Company respect to its Common Stock.

 

(h)     Representations and Warranties. The representations and the warranties
of the Company contained in this Agreement shall be true and correct in all
material respects as of the Signing Date and the Closing Date, except with
respect to provisions including the terms “material,” “Material Adverse Effect”
or words of similar import and except with respect to materiality, as reflected
under GAAP, in the representations and warranties contained in Section 5(k)
relating to the financial statements, with respect to which such representations
and warranties shall be true and correct at and as of the applicable date, with
the same effect as though such representations and warranties had been made on
and as of such date, except that representations and warranties made as of a
specified date need be true and correct only as of that date.

 

 
22

--------------------------------------------------------------------------------

 

 

(i)     No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the Signing Date and prior to the Closing Date.

 

10.          Termination.

 

(a)     Termination and Effects. This Agreement may be terminated on an
Investor-by-Investor basis (i) by mutual consent between the Company and such
Investor evidenced in writing and (ii) by such Investor or the Company if the
Closing does not occur on or before the date that is ten (10) business days
following the Company’s Special Meeting, provided that the party seeking to
terminate this Agreement pursuant to this Section 10 shall not have breached in
any material respects its representations, warranties or covenants set forth in
this Agreement. If this Agreement is terminated by either the Company or an
Investor pursuant to the provisions of this Section 10, this Agreement with
respect to the Company and such Investor shall forthwith become void and there
shall be no further obligations on the part of the Company or such Investor or
their respective stockholders, directors, officers, employees, agents or
representatives, except for the provisions of Section 11, which shall survive
any termination of this Agreement; provided, however, that nothing in this
Section 10 shall relieve any party from liability for any breach of any
representation, warranty, covenant, or agreement under this Agreement prior to
such termination or for any willful breach of this Agreement.

 

(b)     Extension; Waiver. At any time prior to any applicable compliance time
(including the termination provisions set forth herein) the Company and any
Investor may (a) extend the time for the performance of any of the obligations
or other acts of the Company or such Investor, respectively, (b) waive any
inaccuracies in the representations and warranties contained herein and (c)
waive compliance with any of the agreements or conditions herein. Any agreement
on the part of an Investor to any such extension or waiver shall be valid if set
forth in an instrument in writing signed on behalf of such Investor and the
Company and shall be deemed to modify the terms and conditions of this Agreement
as between such Investor and the Company.

 

11.          Miscellaneous.

 

(a)     Survival of Obligations. All representations, warranties, covenants,
agreements and obligations contained in this Agreement shall survive (i) the
acceptance of the Subscriptions by the Company and the Closing and (ii) the
death or disability of any of the Investors.

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) when delivered by electronic mail (so long as
notification of a failure to deliver such electronic mail is not received by the
sending party), (iii) if transmitted by facsimile when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to each Investor as set forth on its respective signature
pages and if to the Company as follows:

 

 

If to the Company:

Eagle Bulk Shipping Inc.
300 First Stamford Place, 5th Floor

Stamford, Connecticut 06902

Attention: Frank De Costanzo

Facsimile: 203 276-8199

Email: fdecostanzo@eagleships.com

           

with a copy to:

Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Ave. N.W.

Washington, DC 20036

Attention: Daniel I. Fisher

Facsimile: 202 887-4288

Email: dfisher@akingump.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor 

Houston, TX 77002

Attention: Shar Ahmed

Facsimile: 713-236-0822

Email: sahmed@akingump.com

           

If to the Investors:

To the address specified on Schedule 1, or at such other address or addresses as
may have been furnished to the Company in writing in accordance with this
Agreement.

 

 

Any party hereto may, from time to time, change its address, facsimile number,
e-mail address or other information for the purpose of notices to that party by
giving notice specifying such change to the other parties hereto.

 

(c)     Execution in Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument, and shall
become binding when one or more counterparts have been signed by and delivered
to each of the parties hereto.

 

 
24

--------------------------------------------------------------------------------

 

 

(d)     Amendments. Except as contemplated by Section 10(b), this Agreement
shall not be amended, modified or supplemented prior to the Closing except by a
written instrument signed by all the parties hereto.

 

(e)     Expenses. The Company shall pay all delivery expenses and stamp,
transfer, issue, documentary and similar taxes, assessments and charges levied
under the laws of any applicable jurisdiction in connection with the issuance of
the Securities and will hold the Investors or other holders thereof harmless,
without limitation as to time, against any and all liabilities with respect to
all such delivery expenses, taxes, assessments and charges. Each Investor shall
be responsible for the fees and expenses, if any, of its advisors and its
counsel.

 

(f)     Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure or delay of any party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

(g)     Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

(h)     Assignment; Successors and Assigns. Neither this Agreement nor any of
the rights and obligations of any party hereunder may be assigned, delegated or
otherwise transferred by such party without the prior written consent of each
other party; provided, that any Investor may assign, in its sole discretion, any
or all of its rights, interests and obligations under this Agreement to any of
its Affiliates or to any transferee of the Securities following the Closing. No
such assignment, delegation or other transfer shall relieve the assignor of any
of its obligations or liabilities hereunder. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

 

(i)     No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any third Person,
other than the parties and their respective successors and assigns permitted by
Section 11(h), any right, remedy or claim under or by reason of this Agreement.

 

 
25

--------------------------------------------------------------------------------

 

 

(j)     Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
its conflict of laws principles.

 

(k)     Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Investor may otherwise have to bring any action or proceeding relating to this
Agreement against the Company and its subsidiaries or their respective
properties in the courts of any jurisdiction or any right that the Company may
otherwise have to bring any action or proceeding relating to this Agreement
against any Investor or its properties in the courts of any jurisdiction. Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of any such
proceeding brought in such a court referred to in the first sentence of this
Section 11(k) and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

 

(l)     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(m)     Public Announcements. No Investor shall make any public announcements or
otherwise communicate with the news media with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the
Company. Notwithstanding the forgoing, any Investor may make or cause to be made
any press release or similar public announcement or communication as may be
required to comply with (i) the requirements of applicable law, including the
Exchange Act or (ii) its disclosure obligations or practices with respect to its
investors; provided that prior to making any such disclosure under this clause
(ii), such Investor shall provide a copy of such proposed disclosure to the
Company and shall only publicly make such disclosure with the consent of the
Company, which consent shall not be unreasonably withheld or delayed, if the
Company has not previously made a public announcement of the transactions
contemplated hereby. For the avoidance of doubt, the Company may issue any such
press release or make any such announcement as may be required by law or the
applicable rules or regulations of the NASDAQ Stock Market LLC, in which case
the Company shall notify Fearnley, to the extent reasonably practicable under
the circumstances, with reasonable time to review such release or announcement
in advance of such issuance.

 

 
26

--------------------------------------------------------------------------------

 

 

(n)     Right to Conduct Activities. The Company and each Investor acknowledge
that some or all of the Investors are professional investors, and as such invest
in numerous portfolio companies, some of which may be competitive with the
Company’s business. No Investor shall be liable to the Company or to another
Investor for any claim arising out of, or based upon, (i) the investment by the
Investor or any Affiliate of the Investor in any entity competitive to the
Company or (ii) actions taken by the Investor or any Affiliate of the Investor
to assist any such competitive company, whether or not such action was taken as
a board member of such competitive company or otherwise, and whether or not such
action has a detrimental effect on the Company, so long as such Investor or such
Affiliate does not use or permit the use of confidential or proprietary
information of the Company or of its affiliates.

 

(o)     Removal of Legend. On and after such date as the Securities held by any
Investor or its successors and permitted assigns pursuant to Section 11(h) are
eligible for sale under Rule 144 and in connection with any such sale of
Securities by an Investor in reliance on Rule 144 under the Securities Act, the
applicable Investor or its broker shall deliver to the Company and the transfer
agent a customary broker representation letter and a certificate of the Investor
providing any information that the Company and the transfer agent deem necessary
to determine that the sale of the Securities is made in compliance with Rule
144, including, as may be appropriate, a certification (i) that such Investor is
not (and in the preceding three months has not been) an Affiliate of the Company
(and a covenant not to consummate such sale if the Purchaser becomes an
Affiliate prior to the consummation of such sale unless such sale is registered
or another exemption from registration is available), (ii) regarding the length
of time the Securities have been held and (iii) and that the Investor is not in
possession of material non-public information relating to the Company. Upon
receipt of such representation letter and certificate and if the Company
determines that the sale may be made pursuant with Rule 144, the Company shall
as soon as reasonably practicable cause the removal of such notation of a
restrictive legend from the Investor’s book-entry account maintained by the
transfer agent in connection with such sale. The Company shall bear all direct
costs and expense associated with the removal of a legend pursuant to this
Section 11(o) (including, without limitation, reasonable fees of legal counsel
in connection with any legal opinion letters required to be issued in connection
with such removal), so long as such Investor or its permitted assigns provide to
the Company any information the Company deems necessary to determine that the
legend is no longer required under the Securities Act or applicable State
Securities Laws.

 

 
27

--------------------------------------------------------------------------------

 

 

(p)         Entire Agreement. This Agreement, the Appendices, Exhibits and the
Schedules and the documents delivered pursuant hereto and thereto constitute the
entire agreement and understanding among the parties with respect to the subject
matter contained herein or therein, and supersede any and all prior agreements,
negotiations, discussions, understandings, term sheets or letters of intent
between or among any of the parties with respect to such subject matter.

 

(q)          Interpretation.

 

In this Agreement, unless the context clearly indicates otherwise: 

 

(i)     words used in the singular include the plural and words in the plural
include the singular;

 

(ii)     reference to any gender includes the other gender;

 

(iii)      the word “including” (and with correlative meaning “include”) means
“including but not limited to” or “including without limitation”;

 

(iv)     reference to any Section, Exhibit or Schedule means such Section of, or
such Exhibit or Schedule to, this Agreement, as the case may be, and reference
in any Section or definition to any clause means such clause of such Section or
definition;

 

(v)     the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

(vi)     reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

(vii)     reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

(viii)     relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; and

 

 
28

--------------------------------------------------------------------------------

 

 

(ix)     the titles and headings of Sections contained in this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement.

 

(r)         This Agreement was negotiated by the parties with the benefit of
legal representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. Subject to Section 11(g),
this Agreement shall be interpreted and construed to the maximum extent possible
so as to uphold the enforceability of each of the terms and provisions hereof.

 

 

[SIGNATURE PAGES FOLLOW]

 

 
29

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Alden AS

Legal Name of Entity

 

 

 

 

By:/s/Edwin Austido

Name: Edwin Austido

Title: CEO

 

 

Address:

Olav V's gate 5, 7th Floor

0120 Oslo

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price: US$1,498,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 333,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Apollo Asset Ltd

Legal Name of Entity

 

 

 

 

By: /s/ Arne H. Predly

Name: Arne H. Predly

Title: President

 

 

Address:

Tour Odeon

34 Avenue de L’Annonciade

98000 Monaco, MC

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 111,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Archibald Morgan IV

Legal Name of Entity

 

 

 

 

By: /s/ Archibald Morgan IV 

Name:

Title: V.P. Head of Technical

 

 

Address:

150 Southfield Ave.

Apt. 2235

Stamford, CT 06902

 

State/Country of Domicile or Formation: Connecticut

Purchase Price at US$4.50 per share

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 5,556 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Benestad Eiendom AS

Legal Name of Entity

 

 

 

 

By:/s/ [illegible]

Name:

Title:

 

 

Address:

Nedre Storgate 46

3015 Drammen

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 58,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Bjørgvin Vekst I AS

Legal Name of Entity

 

 

 

 

By: /s/ Arve Bakke/s/ Espen Marcussen

Name: Arve BakkeName: Espen Marcussen

Title: Board MemberTitle: Chairman of the Board

 

 

Address:

Dronning Mauds Gate 3

0250 Oslo

Norway

 

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share: US$1,498,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 333,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Broadbill Partners II, LP

Legal Name of Entity

 

 

 

 

By: /s/ Jeffrey F. Magee, Jr.

Name: Jeffrey F. Magee, Jr.

Title: Chief Operations Officer

Of: Broadbill Investment Partners LLC

Its: Investment Advisor

 

 

Address:

c/o Broadbill Investment Partners LLC

157 Columbus Avenue, Suite 502

New York, NY 10023

 

State/Country of Domicile or Formation: Delaware

Purchase Price at US$4.50 per share: US$1,512,000.00

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 336,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Black Rhino, LP

Legal Name of Entity

 

 

 

 

By: /s/ Jeffrey F. Magee, Jr.

Name: Jeffrey F. Magee, Jr.

Title: Chief Operations Officer

Of: Broadbill Investment Partners LLC

Its: Investment Advisor

 

 

Address:

c/o Broadbill Investment Partners LLC

157 Columbus Avenue, Suite 502

New York, NY 10023

 

State/Country of Domicile or Formation: Delaware, USA

Purchase Price at US$4.50 per share:

US$238,500.00

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 53,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Camaca AS

Legal Name of Entity

 

 

 

 

By /s/ Horman Flinder, by Peter Haugen, Power of Attoreny

Name: Herman Flinder

Title: Owner (100%)

 

 

Address:

Post Box 34

Slemdal, Oslo

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share: (US$499,500)

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 111,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Carsten Buch Sivertsen

Legal Name of Entity

 

 

 

 

By: /s/ Carsten Buch Sivertsen

Name: Carsten Buch Sivertsen

Title:

 

 

Address:

Munkedamsveien 69A

0270 Oslo

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price: US$99,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 22,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Charleston Capital Partners, LLC

Legal Name of Entity

 

 

 

 

By: /s/ James E. Thomas

Name: James E. Thomas

Title: Manager

 

 

Address:

33 Woods End Road

New Canaan, CT 06840

 

State/Country of Domicile or Formation: Delaware

Purchase Price at US$4.50 per share:

US$999,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 222,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Clear Water Navigation Limited

Legal Name of Entity

 

 

 

 

By /s/ Yves Brydeklem

 Name: Yves Brydeklem

 Title: Director

 

 

Address:

Ugland House, South Church Street

PO Box 309, Georgetown

Grand Cayman

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$499,500

 

 The offer to purchase Securities as set forth above is confirmed and accepted
by the Company as to 111,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Compass Capital Ltd.

Legal Name of Entity

 

 

 

 

By: /s/ Jan R. Naess

Name: Jan R. Naess

Title: Chairman

 

 

Address:

P.O. Box 2041 Vika

N-0125 OSLO

Norway

 

State/Country of Domicile or Formation: ______________________________________

Purchase Price at US$4.50 per share:

US$252,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 56,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By CVI Investments, Inc. By Heights Capital Management its Authorized Agent

Legal Name of Entity

 

 

 

 

By: /s/ Martin Kobinger

Name: Martin Kobinger

Title: Investment Manager

 

 

Address:

c/o Heights Capital Management

101 California St., Suite 3250

San Francisco, CA 94111

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$2,250,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 500,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By DITLEF RASMUSSEN

Legal Name of Entity

 

 

 

 

By: /s/ Ditlef Rasmussen

Name: Ditlef Rasmussen

Title:

 

 

Address:

Bestumveien 71 C

0283 Oslo

Norway

 

State/Country of Domicile or Formation: ______________________________________

Purchase Price at US$4.50 per share:

US$108,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 24,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Energy Debt Strategy Subsidiary, Ltd.

Legal Name of Entity

 

 

 

 

By: /s/ Nina Baryski

Name: Nina Baryski

Title: VP

 

 

Address:

Benefit Street Partners LLC

c/o Energy Debt Strategy Subsidiary, Ltd.,

50 Kennedy Plaza, 18th Floor

Providence, RI 02903

Attn: MiddleOffice

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$3,375,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to750,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Fearnley Securities Inc.

Legal Name of Entity

 

 

 

 

By: /s/ John Olav Harr

Name: John Olav Harr

Title: Chairman

 

 

Address:

880 Third Avenue, 16th Floor

New York, NY 10022

USA

 

State/Country of Domicile or Formation: New York USA

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 178,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By F.H. Lorentzen AS

Legal Name of Entity

 

 

 

 

By: /s/ Randi Olea Frenning

Name: Randi Olea Frenning

Title: Manager

           Dadlig Uder

 

 

Address:

Postboks 1506 Vika

0117 Oslo

NORWAY

 

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share:

US$_________________________________________

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 140,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Frank De Costanzo

Legal Name of Entity

 

 

 

 

By: /s/ Frank De Costanzo

Name: Frank De Costanzo

Title:

 

 

Address:

21 Eastover Road

Stamford, CT 06905

USA

 

State/Country of Domicile or Formation: Connecticut USA

Purchase Price at US$4.50 per share:

US$30,001.50

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 6,667 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Gary Vogel

Legal Name of Entity

 

 

 

 

By: /s/ Gary Vogel 

Name: Gary Vogel

Title: Self

 

 

Address:

c/o Eagle Bulk Shipping

300 First Stanford Place

Stamford, CT 06902

 

State/Country of Domicile or Formation: Connecticut USA

Purchase Price at US$4.50 per share:

US$90,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 20,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

    

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 



INVESTOR:

 

 

By Paul M. Leand Jr.

Legal Name of Entity

 

 

 

 

By /s/ Paul M. Leand, Jr.

 Name: Paul M. Leand Jr.

 Title: Chairman

 

 

Address:

152 Stuyvesent Ave.

Rye, NY 10580



 

State/Country of Domicile or Formation: New York, New York

Purchase Price at US$4.50 per share:

US$90,000

 

 The offer to purchase Securities as set forth above is confirmed and accepted
by the Company as to 20,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By GOLDENTREE DISTRESSED FUND 2014 LP

Legal Name of Entity

 

By: GoldenTree Asset Management, LP

 

 

By: /s/ Karen Weber 

Name: Karen Weber

Title: Director

 

 

Address:

485 Lexington Ave

15th Floor

New York, NY 10017

 

State/Country of Domicile or Formation: United States

Purchase Price at US$4.50 per share:

US$1,268,775

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 281,950 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By GOLDENTREE DISTRESSED MASTER FUND 2014 LTD

Legal Name of Entity

 

By: GoldenTree Asset Management, LP

 

 

By: /s/ Karen Weber 

Name: Karen Weber

Title: Director

 

 

Address:

485 Lexington Ave

15th Floor

New York, NY 10017

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$7,889,381

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 1,755,418 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By GOLDENTREE E DISTRESSED DEBT FUND II LP

Legal Name of Entity

 

By: GoldenTree Asset Management, LP

 

 

By: /s/ Karen Weber 

Name: Karen Weber

Title: Director

 

 

Address:

485 Lexington Ave

15th Floor

New York, NY 10017

 

State/Country of Domicile or Formation: United States

Purchase Price at US$4.50 per share:

US$32,283

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 7,174 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By GOLDENTREE E DISTRESSED DEBT MASTER FUND II LP

Legal Name of Entity

 

By: GoldenTree Asset Management, LP

 

 

By: /s/ Karen Weber 

Name: Karen Weber

Title: Director

 

 

Address:

485 Lexington Ave

15th Floor

New York, NY 10017

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$428,967

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 95,326 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By GoldenTree NJ Distressed Fund 2015 LP

Legal Name of Entity

 

By: GoldenTree Asset Management, LP

 

 

By: /s/ Karen Weber 

Name: Karen Weber

Title: Director

 

 

Address:

485 Lexington Ave

15th Floor

New York, NY 10017

 

State/Country of Domicile or Formation: United States

Purchase Price at US$4.50 per share:

US$1,620,594

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 360,132 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By GSA QMS Master Fund Limited

Legal Name of Entity

 

 

 

 

By: /s/ Tim Kuschill 

Name: General Counsel and CCO of GSA Capital Partners LLP acting in its capacity
as investment manager of GSA QMS Master Fund Limited

 

 

Address:

c/o GSA Capital Partners LLP

Stratton House, 5 Stratton Street

London W1J 8LA

UK

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$4,999,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 1,111,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Hadron Master Fund

Legal Name of Entity

 

 

 

 

By: /s/ Giuseppe Di Cecie 

Name: Giuseppe Di Cecie

Title: P.M.

 

 

Address:

P.O. Box 309 Ugland House

Grand Cayman KY1-1106

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 213,120 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Hadron Master Fund Series II

Legal Name of Entity

 

 

 

 

By: /s/ Giuseppe Di Cecie 

Name: Giuseppe Di Cecie

Title: P.M.

 

 

Address:

P.O. Box 309 Ugland House

Grand Cayman KY1-1106

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 119,880 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Ironsides Partners LLC

Legal Name of Entity

 

 

 

 

By /s/ Robert Knapp

 Name: Robert Knapp

 Title: President

 

 

Address:

100 Summer Street

Suite 2705

Boston, MA

USA

 

State/Country of Domicile or Formation: USA

Purchase Price at US$4.50 per share:

US$1,125,000

 

 The offer to purchase Securities as set forth above is confirmed and accepted
by the Company as to 250,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By JPR Shipping Beteiligungsgesellschaft 1 mbH

Legal Name of Entity

 

 

 

 

By: /s/ Jan-Philipp Rauno 

Name: Jan-Philipp Rauno

Title: MD

 

 

Address:

Zippelhaus 2

D-20457 Hamburg

Germany

 

State/Country of Domicile or Formation: Hamburg, Germany

Purchase Price at US$4.50 per share:

US$31,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 7,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Spesialfonddet KLP Alfa Global Energi

Legal Name of Entity

 

 

 

 

By: /s/ Simon Johannessen 

Name: Simon Johannessen

Title: Portfolio Manager

 

 

Address:

Dronning Eufemias Gate 10

0191 Oslo

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share:

US$999,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 222,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By The Mangrove Partners Master Fund, LTD

Legal Name of Entity

 

 

 

 

By: /s/ Avand Dietman 

Name: Avand Dietman

Title: Authorized Person

 

 

Address:

c/o Mangrove Partners, its Investment Manager

645 Madison Ave, 14th Floor

NYC, NY 10022

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$9,999,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 2,222,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Michael J. Mitchell

Legal Name of Entity

 

 

 

 

By: /s/ Michael J. Mitchell 

Name: Michael J. Mitchell

Title:

 

 

Address:

23 Larbert Road

Southport, CT 06890

 

State/Country of Domicile or Formation: Connecticut

Purchase Price at US$4.50 per share:

US$45,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 10,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By MJ Fil Investments LLC

Legal Name of Entity

 

 

 

 

By: /s/ Daniel Worsh 

Name: Daniel Worsh

Title:

 

 

Address:

716 Oak St

Winnetka, IL 60093

 

State/Country of Domicile or Formation: Michigan

Purchase Price at US$4.50 per share:

US$33,750

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 7,500 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Serenity Now LLC

Legal Name of Entity

 

 

 

 

By: /s/ Daniel Worsh 

Name: Daniel Worsh

Title: Authorized Representative

 

 

Address:

716 Oak St

Winnetka, IL 60093

 

State/Country of Domicile or Formation: Illinois

Purchase Price at US$4.50 per share:

US$33,750

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to __________________ shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Option Opportunities Corp.

Legal Name of Entity

 

 

 

 

By: /s/ Daniel Worsh 

Name: Daniel Worsh

Title: Authorized Representative

 

 

Address:

716 Oak St

Winnetka, IL 60093

 

State/Country of Domicile or Formation: Delaware

Purchase Price at US$4.50 per share:

US$81,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to __________________ shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By NB Distressed Debt Investment Fund Limited

Legal Name of Entity

By: Neuberger Berman Investment Advisers LLC

As: Investment Manager

 

 

 

 

By: /s/ Ravi Soni

Name: Ravi Soni

Title: SVP

 

 

Address:

190 S. LaSalle St., 24th Floor

Chicago, IL 60603

 

 

State/Country of Domicile or Formation: Guernscy

Purchase Price at US$4.50 per share:

US$2,749,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 611,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By OCM Opps EB Holdings Ltd.

Legal Name of Entity

 

By: Oaktree Capital Management,

L.P., its sole director

 

 

By: /s/ Kenneth Liang

Name: Kenneth Liang

Title: Managing Director

 

 

By: /s/ Mahesh Balkrishnan

      Name: Mahesh Balkrishnan

      Title: Managing Director

 

 

Address:

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$34,200,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 7,600,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Ola Rustad AS

Legal Name of Entity

 

 

 

 

By: /s/ Ole Dag Rustad

Name: Ole Dag Rustad

Title: Owner

 

 

Address:

PB 1309 Vika

0112 Oslo

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 56,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Ponderus Securities

Legal Name of Entity

 

 

 

 

By: /s/ Peter Edwall

Name: Peter Edwall

Title:

 

 

Address:

Lilla Bantorget 11

Stockholm 111 23

Sweden

 

State/Country of Domicile or Formation:

Purchase Price at US$4.50 per share:

US$499,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to __________________ shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Q Funding III, L.P.

Legal Name of Entity

By: Prufrock Onshore, L.P., as its General Partner

By: J. Alfred Onshore, LLC, its General Partner

 

 

By: /s/ Noel Nesser

Name: Noel Nesser

Title: CAO & Treasurer

 

 

Address:

301 Commerce Street, Suite 3200

Fort Worth, Texas 76102

 

State/Country of Domicile or Formation: Texas

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 6,937 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Q4 Funding, L.P.

Legal Name of Entity

By: Star Spangled Sprockets, L.P., as its General Partner

By: Excalibur Domestic, LLC, its General Partner

 

 

By: /s/ Noel Nesser

Name: Noel Nesser

Title: CAO & Treasurer

 

 

Address:

301 Commerce Street, Suite 3200

Fort Worth, Texas 76102

 

State/Country of Domicile or Formation: Texas

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 26,287 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Acme Energized, L.P.

Legal Name of Entity

By: Scepter Holdings, Inc., as its General Partner

 

 

By: /s/ Noel Nesser

Name: Noel Nesser

Title: CAO & Treasurer

 

 

Address:

301 Commerce Street, Suite 3200

Fort Worth, Texas 76102

 

State/Country of Domicile or Formation: Texas

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 358,792 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By L3, Ltd.

Legal Name of Entity

By: Amalgamated Gadget, L.P., as its Investment Manager

By: Scepter Holdings, Inc., its General Partner

 

 

By: /s/ Noel Nesser

Name: Noel Nesser

Title: CAO & Treasurer

 

 

Address:

c/o Amalgamated Gadget, L.P.

301 Commerce Street, Suite 3200

Fort Worth, Texas 76102

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 48,649 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Q5-R5 Trading, Ltd.

Legal Name of Entity

By: Q Global Capital Management, L.P., as its Investment Manager

By: Q Global Advisors, LLC, its General Partner

 

 

By: /s/ Noel Nesser

Name: Noel Nesser

Title: CAO & Treasurer

 

 

Address:

c/o Q Global Capital Management, L.P.

301 Commerce Street, Suite 3200

Fort Worth, Texas 76102

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 1,781,335 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Silvercoin Industries AS

Legal Name of Entity

 

 

 

 

By: /s/ Illegible 

Name:

Title:

 

 

Address:

Tyrihjellveien 27

1639 Gamle Fredrikstad

Norway

 

State/Country of Domicile or Formation: ______________________________________

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 111,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Snorre Erik Øverland

Legal Name of Entity

 

 

By: 

Name: 

Title: 

 

 

Address:

Bloksbergstien 5

1394 Nesbru

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 44,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Surfside Holding AS

Legal Name of Entity

 

 

By: /s/ Morten Eastrup

Name: Morten Eastrup

Title: Chairman/Owner

 

 

Address:

PB 1357 VIKA

0113 Oslo

Norway

 

State/Country of Domicile or Formation:

Purchase Price at US$4.50 per share:

US$252,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 56,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Tigerstaden AS

Legal Name of Entity

 

 

By: /s/ Ketil Skorstad

Name: Ketil Skorstad

Title: Owner

 

 

Address:

Apalvn 6

0371 Oslo

Norway

 

State/Country of Domicile or Formation: Norway

Purchase Price at US$4.50 per share:

US$

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 111,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Vatne Equity AS

Legal Name of Entity

 

 

By: /s/ Runar Vatne

Name: Runar Vatne

Title: 

 

 

Address:

Postboks 1575 VIKA

0118 Oslo

Norway

 

State/Country of Domicile or Formation:

Purchase Price at US$4.50 per share:

US$1,498,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 333,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By Victoria Transport Corporation

Legal Name of Entity

 

 

By: /s/ Charles Fabrikant

Name: Charles Fabrikant

Title: President

 

 

Address:

460 Park Avenue, 12th Floor

New York, NY 10022

 

State/Country of Domicile or Formation: Domicile: New York/USA; Formation:
Republic of Liberia

Purchase Price at US$4.50 per share:

US$499,500

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 111,000 shares of Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this THIRTEENTH
DAY OF DECEMBER, 2016.

 

INVESTOR:

 

 

By AC Maritime Ltd.

Legal Name of Entity

 

 

 

 

By: /s/ Ernest Scalamantre

Name: Ernest Scalamantre

Title: Director

 

 

Address:

DMS House (2nd Floor)

20 Genesis Close, P.O. Box 1344

Grand Cayman KY1-1108

Cayman Islands

 

State/Country of Domicile or Formation: Cayman Islands

Purchase Price at US$4.50 per share:

US$3,501,000

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 778,000 shares of Common Stock.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 13th OF
DECEMBER, 2016.

 

 

eagle bulk shipping inc.

 

 

By:/s/ Frank de Costanzo

Name: Frank de Costanzo

Title: Chief Financial Officer

       

  

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

INVESTORS

 

Investor

 

Number of

Securities to be

Acquired

 

Aggregate Purchase

Price to be Paid

(based on a price of

$4.50 per share of

Common Stock)

 

Address

1.

Alden AS

333,000

1,498,500.00

Olav V's gate 5, 7th Floor, 0161 Oslo Norway

2.

Apollo Asset Ltd.

111,000

499,500.00

Tour Odeon, 34 Avenue De L’Annonciade, 98000 Monaco, MC

3.

Archibald M.S. Morgan IV

5,556

25,002.00

150 Southfield Ave. Apt. 2235

Stamford, CT 06902

4.

Benestad Eiendom AS

58,000

261,000.00

Nedre Storgate 46, 3015 Drammen, Norway

5.

Bjørgvin Vekst I AS

333,000

1,498,500.00

Dronning Mauds Gate 3, 0250 Oslo, Norway

6.

Fearnley Securities Inc.

178,000

801,000.00

880 Third Ave, 16th Floor, New York, NY 10022

7.

Broadbill Partners II, LP

336,000

1,512,000.00

c/o Broadbill Investment Partners LLC

157 Columbus Avenue, Suite 502,

New York, NY 10023

8.

Black Rhino, LP

53,000

238,500.00

c/o Broadbill Investment Partners LLC

157 Columbus Avenue, Suite 502,

New York, NY 10023

9.

Energy Debt Strategy Subsidiary, Ltd.

750,000

3,375,000.00

Benefit Street Partners LLC, c/o Energy Debt Strategy Subsidiary, Ltd., 50
Kennedy Plaza, 18th Floor, Providence, RI 02903, Attn: MiddleOffice

10.

Camaca AS

111,000

499,500.00

Postbox 34, Slemdal, Oslo, Norway

11.

Carsten Buch Sivertsen

22,000

99,000.00

Munkedamsveien 69A, 0270 Oslo, Norway

12.

Charleston Capital Partners, LLC

222,000

999,000.00

33 Woods End Road, New Canaan, CT 06840

13.

Clearwater Navigation Limited

111,000

499,500.00

Ugland House, South Church Street, PO Box 309, Georgetown Grand Cayman, Cayman
Islands KY1-1104

14.

Compass Capital Ltd.

56,000

252,000.00

P.O. Box 2042 Vika, N-0125 Oslo, Norway

15.

Ditlef Rasmussen

24,000

108,000.00

Bestumveien 71 C, 0283 Oslo, Norway

16.

F.H. Lorentzen AS

140,000

630,000.00

Postboks 1506 Vika, 0117 Oslo, Norway

17.

Frank De Costanzo

6,667

30,001.50

21 Eastover Road, Stamford, CT 06905

18.

Gary Vogel

20,000

90,000.00

c/o Eagle Bulk Shipping

300 First Stamford Place, Stamford, CT 06902

19.

Goldentree Distressed Master Fund 2014 Ltd

1,755,418 

7,899,381.00

485 Lexington Ave, 15th Floor, New York, NY 10017

20.

Goldentree Distressed Fund 2014 LP

281,950

1,268,775.00

485 Lexington Ave, 15th Floor, New York, NY 10017

21.

Goldentree NJ Distressed Fund 2015 LP

360,132

1,620,594.00

485 Lexington Ave, 15th Floor, New York, NY 10017

22.

Goldentree E Distressed Debt Fund II LP

7,174

32,283.00

485 Lexington Ave, 15th Floor, New York, NY 10017

23.

Goldentree E Distressed Debt Master Fund II LP

95,326

428,967.00

485 Lexington Ave, 15th Floor, New York, NY 10017

24.

GSA QMS Master Fund Limited

1,111,000

4,999,500.00

c/o GSA Capital Partners LLP, Stratton House 5 Stratton St., London W1J 8LA, UK

25.

Hadron Master Fund

213,120

959,040.00

P.O Box 309 Ugland House, Grand Cayman KY1-1104, Cayman Islands

26.

Hadron Master Fund Series II

119,880

539,460.00

P.O Box 309 Ugland House, Grand Cayman KY1-1104, Cayman Islands

27.

Ironside Partners LLC

250,000

1,125,000.00

100 Summer Street, Suite 2705, Boston, USA

28.

JPR Shipping Beteiligungsgesellschaft 1 mbH

7,000

31,500.00

Zippelhaus 2, D-20457 Hamburg, Germany

29.

Spesialfondet KLP Alfa Global Energi

222,000

999,000.00

Dronning Eufemias Gate 10, PB 400, Sentrum, 0103 Oslo, Norway

 

 
Sch. 1-1 

--------------------------------------------------------------------------------

 

 

30.

The Mangrove Partners Master Fund, Ltd.

2,222,000

9,999,000.00

c/o Mangrove Partners, 645 Madison Ave, 14th Floor, New York, NY 10022

31.

Michael J. Mitchell

10,000

45,000.00

23 Larbert Road, Southport, CT 06890

32.

NB Distressed Debt Investment Fund Limited (By: Neuberger Berman Investment
Advisers LLC, as investment manager

611,000

2,749,500.00

190 South LaSalle Street, 24th Floor 

Chicago, IL 60603

33.

OCM Opps EB Holdings, Ltd.

7,600,000

34,200,000.00

333 South Grand Avenue, 28th Floor, Los Angeles, CA 90071, USA

34.

Ola Rustad AS

56,000

252,000.00

PB 1309 Vika, 0112 Oslo, Norway

35.

Paul M. Leand, Jr.

20,000

90,000.00

152 Stuyvesant Avenue, Rye, NY 10580, USA

36.

Ponderus Securities

111,000

499,500.00

Lilla Bantorget 11, Stockholm 111 23, Sweden

37.

Q Funding III, L.P.

6,937

31,216.50

301 Commerce Street, Suite 3200

Fort Worth, TX 76102

38.

Q4 Funding, L.P.

26,287

118,291.50

301 Commerce Street, Suite 3200

Fort Worth, TX 76102

39.

Acme Energized, L.P.

358,792

1,614,564.00

301 Commerce Street, Suite 3200

Fort Worth, TX 76102

40.

L3, Ltd.

48,649

218,920.50

c/o Amalgamated Gadget, L.P.

301 Commerce Street, Suite 3200

Fort Worth, TX 76102

41.

Q5-R5 Trading, Ltd.

1,781,335

8,016,007.50

c/o Q Global Capital Management, L.P.

301 Commerce Street, Suite 3200

Fort Worth, TX 76102

42.

Silvercoin Industries AS

111,000

499,500.00

Tyrihjellveien 27, 1639 Gamle Fredrikstad, Norway

43.

Snorre Erik Øverland

44,000

198,000.00

Bloksbergstien 5, 1394 Nesbru, Norway

44.

Surfside Holding AS

56,000

252,000.00

PB 1357 Vika, 0113 Oslo, Norway

45.

CVI Investments, Inc. 

500,000

2,250,000.00

c/o Heights Capital Management, 101 California St., Suite 3250, San Francisco,
CA 94111

46.

Tigerstaden AS

111,000

499,500.00

Apalvn 6, 0371 Oslo, Norway

47.

Vatne Equity AS

333,000

1,498,500.00

Postboks 1575 Vika, 0118 Oslo, Norway

48.

Victoria Transport Corporation

111,000

499,500.00

460 Park Avenue, 12th Floor, New York, NY 10022

49.

MJ Fil Investments LLC

7,500

33,750.00

716 Oak Street, Winnetka, IL 60093

50.

Serenity Now LLC

7,500

33,750.00

716 Oak Street, Winnetka, IL 60093

51.

Option Opportunities Corp.

18,000

81,000.00

716 Oak Street, Winnetka, IL 60093

52.

AC Maritime Ltd.

778,000

3,501,000

DMS House (2nd Floor), 20 Genesis Close, P.O. Box 1344, Grand Cayman KY1-1108,
Cayman Islands

 

TOTAL

22,222,223

$100,000,003.50

 

 

 
Sch. 1-2 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

FORM OF OPINION OF AKIN GUMP STRAUSS HAUER & FELD LLP

 

 

1.

Assuming, without independent investigation, (a) the accuracy of the
representations and warranties of the Company set forth in the Agreement and in
the Reviewed Documents; (b) the accuracy of the representations and warranties
of each of the Investors set forth in the Agreement; (c) the due performance by
the Company and each of the Investors of their respective covenants and
agreements set forth in the Agreement; (d) the timely filing of all notices
required to be filed with any federal agency subsequent to the date hereof in
order to secure exemption from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”); (e) that the Company and any
person acting on its behalf have complied and will comply with the limitations
on manner of offering and sale set forth in Rule 502(c) promulgated under the
Securities Act with respect to all offers and sales of the Securities; (f) that
none of the persons described in Rule 506(d)(1) under the Securities Act, are
subject to any conviction, order, judgment, decree, bar, suspension, expulsion
or similar event that would result in disqualification from use of Rule 506
pursuant to Rule 506(d) or would require disclosure under Rule 506(e); (g) the
offer and sale of the Securities will not be integrated with the offer or sale
of any other securities of the Company under the Securities Act; and (h) that
neither the Company nor any other person or entity will, after the offer, issue,
sale and delivery of the Securities, take or omit to take any action that would
cause such offer, issue, sale or delivery not to constitute an exempted
transaction under the Securities Act, the offer, issue, sale and delivery of the
Securities by the Company to the Investors in the manner contemplated by the
Agreement do not require registration under the Securities Act, it being
expressly understood that we express no opinion as to any subsequent offer or
resale of any of the Securities.

 

 

2.

The Company is not, and immediately after the closing of the transactions
contemplated by the Agreement, the Company will not be, an “investment company”
required to register under the Investment Company Act of 1940, as amended.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

FORM OF OPINION OF SEWARD & KISSEL LLP

 

 

 

1.

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the Republic of the Marshall Islands based
solely upon a certificate of good standing dated           , 2017 issued by the
Registrar of Corporations of the Republic of the Marshall Islands.

 

 

2.

The Company has the corporate power and authority to execute and deliver the
Purchase Agreement and to perform its obligations thereunder, including, without
limitation, to issue, sell and deliver the Securities as contemplated by the
Agreement, and the Agreement has been duly executed and delivered by the
Company.

 

 

3.

When issued and paid for as contemplated in the Agreement, the Common Stock will
be validly issued and fully paid and non-assessable, and the issue of the
Securities will not be subject to preemptive or similar rights.

 

 

4.

The execution and delivery by the Company of, and the performance by the Company
of its obligations under, the Agreement, the issuance and sale of the Common
Stock and the consummation of the transactions contemplated by the Agreement do
not and will not violate or conflict with any provision of (i) applicable
Marshall Islands law, rule or regulation, or, to our knowledge, any order of any
court or governmental agency or body in the Republic of the Marshall Islands
having jurisdiction over the Company or (ii) the Articles of Incorporation or
by-laws of the Company.

 

 

5.

No consent, approval, authorization or order of, or qualification with, any
governmental body or agency of the Republic of the Marshall Islands is required
for the performance by the Company of its obligations under the Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

 
 

--------------------------------------------------------------------------------

 

 

INVESTOR QUESTIONNAIRE

 

 

 

Name of investor:

 

 

State or jurisdiction of residence:

 

 

With respect to a potential investment in Eagle Bulk Shipping Inc., a
corporation organized under the laws of the Republic of Marshall Islands (the
“Company”), the undersigned represents and warrants that he/she/it qualifies as
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”), because
(please check the box that applies):

 

☐

He/she is a natural person whose individual net worth, or joint net worth with
his/her spouse, at the time of his/her purchase of securities of the Company,
exceeds $1,000,000, excluding the value of his/her primary residence; or

 

☐

He/she is a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or had a joint income with his/her spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 

☐

He/she is a director, executive officer or general partner of the Company or a
director, executive officer or general partner of a general partner of the
Company; or

 

☐

It is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, Massachusetts or similar business
trust, or partnership that was not formed for the specific purpose of acquiring
the securities of the Company being offered in this offering, with total assets
in excess of $5,000,000; or

 

☐

It is a “private business development company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; or

 

☐

It is a “bank” as defined in Section 3(a)(2) of the Act; or

 

☐

It is a “savings and loan association” or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in its individual or fiduciary
capacity; or

 

☐

It is a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended; or

 

☐

It is an “insurance company” as defined in Section 2(a)(13) of the Act; or

  

 
 

--------------------------------------------------------------------------------

 

 

☐

It is an investment company registered under the Investment Company Act of 1940;
or

 

☐

It is a “business development company” as defined in Section 2(a)(48) of the
Investment Company Act of 1940; or

 

☐

It is a “Small Business Investment Company” licensed by the U.S. Small Business
Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958; or

 

☐

It is a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is one of the
following:

 

 

☐

A bank;

 

 

☐

A savings and loan association;

 

 

☐

An insurance company; or

 

 

☐

A registered investment adviser; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 with total assets in excess of $5,000,000; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 that is a self-directed plan with investment
decisions made solely by persons that are accredited investors; or

 

☐

It is a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered by the Company in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii); or

 

☐

It is an entity in which all of the equity owners are accredited investors.

  

 
 

--------------------------------------------------------------------------------

 

 

Date:

                            PARTNERSHIP, CORPORATION, TRUST
OR OTHER ENTITY INVESTORS:                   Print Name of Partnership,
Corporation,
Trust or Other Entity             By:       Signature of Authorized
Representative                 Print Name of Authorized Representative          
      Title of Authorized Representative  

  

 

 

 

 

Signature Page to Investor Questionnaire